      Case 1:19-cv-01124-GBW-KK Document 9 Filed 12/20/19 Page 1 of 20
                                                                                        FILED
                                                                          UNITED STATES DISTRICT CdJBT
                                                                           ALBUQUERQUE, NEW MEXICO

                                                                          ,,,*,,
                                                                           :,ir"
                                                                            '            DEC 2   02019
                                                                     ?.2,
                           IN THE UNITED STAIES DISTRICT COIMIChELL R. ELFENS
                             FOR THE DISTRICT OF NEW                 MEXICO
                                                                 CLERK


   DAVID HAROLD HANSON,                                )
                                                       )
                             Plaintiff,                )
                                                       )
                                                       )        Case     No.   1:   19-cv-01 124-KK
                                                       )
   FORREST FENN,                                       )
                                                       )
                             Defendants.               )
                                                       )


            MOTION OF BRIAN ERSKINE TO INTERVENE AS DEFENDANT
                       AND MEMORANDUM IN SUPPORT

            Brian Erskine ("Applicant") respectfully moves this Court for leave to intervene

   in this action as of right, pursuant to FED. R. CIV. P.2a@)Q) ("Rule 24(a)(2)") or,

   altematively, in permissive intervention pursuant to FED. R. CIV. P.24(b) ("Rule 24(b),"

   jointly "Rule 24"). As grounds therefor, Applicant          states:


     l.      The Motion to Intervene ("Motion") is timely because the litigation is in its early

           stages. Intervention     will not   create delay and   will not prejudice existing parties.

    2.      Applicant has a substantial legal interest in the subject matter of the action

           because Applicant has solved the notorious Forrest Fenn treasure questl ("quest")


           referenced by David Harold Hanson (*Plaintiff'), has visual proof ("proof') of the

            solution exhibited in the Memorandum in Support ("Memorandum"), and has

            composed lengthy, detailed documentation of the solution ("documentation").

r For context, see Burnett, John; NPI?, March 3, 2016, https://www.npr.ore/2016/03/13/469852983/seeking-
adventure-and-gold-crack-this-poem-and-head-outdoors
     Case 1:19-cv-01124-GBW-KK Document 9 Filed 12/20/19 Page 2 of 20




        Documentation includes work published online (https://fennsolve.com), work

        bearing registered Federal copyright (registration number TX 8-761-090), and a

        draft article submitted in November 2019 for prospective publication in a monthly

       periodical which has reported on the quest, which has presented Defendant with its

        annual award in the context of promoting or affirming quest value, and whose

       theme is the regional heritage of the American West.

J.      Plaintiffclaims that Forrest Fenn ("Defendant") made "fraudulent statements" and

       expressed "misleading clues" with respect to the quest. Applicant states that


       substantively all such "statements" and "clues" are demonstrably true, as shown by

       conclusively indicating or converging upon a uniquely and objectively conclusive

       solution ("solution") at a specific location validated by proof and documentation

       fully decoding the quest including the whole of a cryptic poem of six stanzas and

       24 lines ("poem") composed, published, and presented by Defendant as

       fundamental to the quest. Applicant relied on Defendant's statements, direct clues,

       and indirect clues to find the solution, presupposing their truth and subsequently

       validating. Pursuant to Local Rule 7.5 limiting the length of motions, Applicant

       envisages that this documentation would be presented in discovery on the merits.

4.      Disposition of the action without participation ofApplicant may impede

       significant interests in the perceived integrity of the quest; the intellectual property,

       publication value, or other solution value including tangible reward; or future

       value possibly deriving from those interests.
                Case 1:19-cv-01124-GBW-KK Document 9 Filed 12/20/19 Page 3 of 20




           5.       Applicant's interests are not adequately protected by existing parties to the

                   litigation. Presumably, Defendant andApplicant would align that Defendant                has

                   made true statements and representations. However, Defendant as quest creator

                   has demonstrated a sustained interest in its mystery or in perpetuating the quest,


                   while Applicant as quest solver has an interest in exposing its true solution or in

                   ending the quest. This conflict suggests that Applicant might be more amenable

                   than Defendant to refuting claims of Plaintiffby openly disclosing the solution and

                   its proof and documentation, thus protecting value to Applicant while promoting

                   safety objectives defined by authorities as detailed below. Also, Defendant is

                   quoted as having stated that *The person who finds the treasure          will have studied

                   [...]   and thought, and analyzed and moved with confidence."2 By this Motion,

                   Applicant aims to identifu as having solved the quest by study, thought, and

                   analysis, and as Movant to satisff any requirement of Defendant, who in the

                   literary context of the quest uses words flexibly, to have confidently so "moved."

           6.       Applicant also satisfies requirements for permissive intervention because its

                   claims plainly have questions of fact in common or congruent with those

                   pertaining to the veracity of Defendant and the quest, as at issue in the action.

                   Plaintiff's broad claims, suggesting by informal interpretation that the quest is

                   "rigged" or tantamount to an elaborate, decade-long hoax deceptively perpetrated

                   by Defendant, indicate that these questions of fact are co-extensive with the totality

                   of the quest including any or all of its particulars as detailed in documentation.

z   Kile, Jenny; interview with Defendant, February 4,2013, http://mysteriouswritings.com/six-questions-with-forrest-
fen   n   -author-of-th e-thri ll -of-the-chase/
 Case 1:19-cv-01124-GBW-KK Document 9 Filed 12/20/19 Page 4 of 20




     Applicant's unique, comprehensive readiness, as the demonstrable quest solver, to

     address questions of fact raised by Plaintiffsupports permissive intervention.


7.    Applicant affirms never having directly mutually corresponded with Defendant or

     Plaintiffbefore the date of filing of the action and never having received privileged

     consideration or favor from Defendant in any meaningful form. Applicant has, and

     has had, access only to public information about the quest and to the results     of

     Applicant's own work. Applicant denies Plaintiff's claims that information

     provided by Defendant was "conflicting and misleading," "knows" Defendant only

     as a remote public figure, denies having   "found" any "items', of monetary or

     tangible value, and denies having realizedany benefit of significant monetary or

     tangible value through any privileged relationship with Defendant or otherwise

     despite having solved a quest Defendant consistently represented as offering such


     value, including details of specific items, as a direct or natural result of its solution

     (by Applicant) within the clear context of Defendant's public statements.

      Applicant has shown alignment with public safety by contacting, and mutually

     and at length conferring with, whether in person, by email, or by telephone, so as


     to present the quest solution, proof and documentation; senior officers of the New

     Mexico State Police, Gallatin County Sheriffin Montana, and other authorities

     who have publicly communicated an interest in or desire for an end to the quest or

     a reduction   in its risks, as detailed below. These actions show Applicant's

     commitment to citizenship and sustained interest in comprehensive quest value.
  Case 1:19-cv-01124-GBW-KK Document 9 Filed 12/20/19 Page 5 of 20




9.     Pursuant to Local Rule 7.1(a), beginning on December 6,2019 Applicant initiated

      communications by multiple means with Plaintiffand Defendant concerning this

      Motion. on December 9, Defendant stated by phone inter alia that he had

      forwarded this Motion to Defendant's counsel ("counsel"), did not reveal the

      identity or contact details of counsel, and directed Applicant to wait for counsel's

      response. On December 10, in response to a specific question asked by Defendant,

      Applicant contacted Defendant by email courteously suggesting an informal

      meeting. Defendant replied that Defendant would await service before engaging

      with respect to the action including this Motion. As of December      17,   Applicant

      had received no such communication from counsel and thus respectfully and


      logically interprets Defendant's position to be that Defendant has no response to

      this Motion, pending its service or some other events, other than as counsel might

      provide or direct. On December 16, Plaintiffcommunicated by phone that Plaintiff

      opposes this   Motion. Pursuant to FED. R. CIV.   P.   s(bXC) and (E) and provisions

      of Local Rule 5, Applicant will serve this Motion to Plaintiff and Defendant by

      filing with the Clerk of the Court via the CM/ECF system and by certified mail at

      the addresses found on the form filed to initiate the action.

10.   In support of this Motion and pursuant to Local Rule 7.3, Applicant respectfully

      directs the Court to the following Memorandum, attached hereto and incorporated

      herein by reference.
          Case 1:19-cv-01124-GBW-KK Document 9 Filed 12/20/19 Page 6 of 20




                 MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE


     I.       INTRODUCTION


              The quest, as publicly detailed, is a complex outdoor adventure puzzle created by

     Defendant for any intrepid person(s) to solve. Defendant has notoriously represented that

     quest solution, involving discovery of a secret site in the Rocky Mountains by decoding a

     cryptic poem amid other clues and context as described above, bears or entails significant

     reward of tangible value fitting the common definition of treasure (a box containing gold,

     gems, artifacts, coins, etc., or   "box").   These representations by Defendant have not been

     abstract or generic, repeatedly extending to public itemization of box contents.3

             Applicant has decoded and solved the quest, presents proof below in the form of a

    visual image ("visual") and brief summary narrative, and afTirms having created, as

    described above, comprehensive documentation envisaged to be presented in discovery

    on the merits. This proof or visual created by Applicant overlays or superimposes two

    images, merging them. The first image is of a drawing by illustratorAllen Polt ("Polt


    drawing") found in the epilogue of a book authored by Defendant ("memoir") and

    published in January 2010 as The Thrill of the Chase: A Memoir,a in which the quest

    puzzle and poem were introduced. The second image is a photograph (..photo,,) taken by

    Applicant in August 2018, in the San Juan Mountains of Colorado at coordinates

    (37'986555, -107.647828), capturing the precise location of the secret solution (o'site").

: Boggs,Johnny D.; True Zesd November 2013, https://truewestmagazine.corn/article/modern-daly-treasure-hunt/;
also Frick-wright, Peter; outside,August ll,2015  https://www.outiideonline.Convffi'
great-treasure; also Goldsmith, Margie; Forbes, July   l, 2018, https:/iwwwtbrbes.com/sites/margiegoldsmittr/
20 I 8 I 07 I 01 lhello-w orld/ #4 l2dc27 b39 ac

a Published by one Horse Land & cattle Ltd. co., January l, 2010. ISBN 9780967091795.
Case 1:19-cv-01124-GBW-KK Document 9 Filed 12/20/19 Page 7 of 20
          Case 1:19-cv-01124-GBW-KK Document 9 Filed 12/20/19 Page 8 of 20




        The evident match proves that Applicant both correctly decoded the poem and solved the

        quest as detailed in documentation. The site is found between the towns of Silverton and


        ouray, near U. s. Highway 550 C'Million Dollar Highway") and ouray county Road lg;

        below the northernmost peak of Brown Mountain ridge, or Abrams Mountain; on the

        isolated west bank of the Uncompahgre River across from its junction with Climax

        Creek, bounded by mountainside and river, at altitude of 9,000 feet above sea level.

                Documentation details other key references and markers as clued by the poem and

       by Defendant's public statements and representations. These include references to the

       Colorado state seal and its unique graphics as confirming site accuracy, the Colorado

       state motto,s the epic quest of Aeneas in the classical Aeneid of Virgil, and Hollywood


       films including National Treasure (2004) directed by Jon Turteltaub and starring Nicolas

       Cage. Other markers include identifuing the Uncompahgre River as "warm waters" by

       translation from the Ute language, Lake Como near Silverton as "where wann waters

       halt," Brown Mountain peak above Lake como marking the eponymous ridge                        as the


       "home of Brown" or source of Cement Creek flowing through Silverton, and several

       "blazes" including an autumn panorama of aspen trees featured online by the Colorado

       Department of Transportation, conspicuous waterfalls, and two particular rock-lined, tar-

       coated campfire pits the more remote of which marks the vantage point of the photo.o

                In the memoir, the Polt drawing is found on a page below the chapter title

       'oEpilogue," centering under its middle letters          "log." This relative juxtaposition creatively


s   Applicant's reply to Defendant's "Nothing without the deity" (Colorado) is "God enriches,'(Arizona).   See note 20.

0   Such references are collated and are envisaged to be presented in documentation in discovery on the merits.

                                                            8
          Case 1:19-cv-01124-GBW-KK Document 9 Filed 12/20/19 Page 9 of 20




       validates Defendant's explicit suggestions to furn over or to look under a "log" as a quest

       activiff.T Both those suggestions and that juxtaposition combine to suggest that to prove

       the solution, another image may need to be matched to, or fitted under, the Polt drawing.

       Logically, the correct image might be inferred to be an outdoor photo of the site to which

       the poem directs. Aspects of the Polt drawing, including felled trees, a man holding an

       ax, and site topography as detailed in documentation also connote the 1794 Battle                    of
       Fallen Timbers and its historic context as the first victory of the U. S. Army and of the

       Indian Wars. Reference to this battle, fought in the Great Black Swamp, a forested fen

       near Lake Erie along the Maumee River in the Northwest Territory later Ohio, validates

       Defendant's notorious allusion to Toledo8 while evoking Defendant's valorous military




z   Citations are collated and are envisaged to be presented in documentation in discovery on the merits.

s Mills, Lorene; interviewing Defendant, May 13,
                                                 201l, Santa Fe, N. M. local television, at roughly the l0-minute
mark as featured at https://wwwyoutube.com/watch?v=hbqC-RV2Ww; additional references ii dbcumentation.
          Case 1:19-cv-01124-GBW-KK Document 9 Filed 12/20/19 Page 10 of 20




        service and interest in history including themes of Manifest Destiny or..how
                                                                                     the West

        was   won." The figure "45o" found in the starry sky of the Polt drawing centers                           above the

        slope in the photo, labeling its conspicuous angle and that of rock layers behind,
                                                                                           virtually

        forming a big "X" that "marks the spot."e The slope connects the man at lower right
                                                                                            and

        the moon, bird (dove), nest, and turtle head behind the bird at upper left, or figuratively

        "man" and "nature." Documentation details further metaphorical meaning including

        references to the surname of Jon Turteltaub ("Turtle Dove"), director of the
                                                                                     film National

        Treasure; Chief Ouray "the Peacemaker" of the Utes on whose ancestral land
                                                                                   and near

       whose namesake town the site is found; and Chief Little Turtle of the Miami whose
                                                                                         war

       was decided, and whose "treasured" land was lost with that of allies including the


       wyandot led by chief rarhe the "crane" or "Tall rree," at Fallen Timbers.

                The visual is tantamount to the quest solution, alone sufficient to validate or to

       prove the quest solved. It is a work of conceptual art available to any site explorer,

       manifesting a relationship of mental association or optical co-projection between the polt

       drawing and the ground or earth only when viewed from the vantage point captured in the

       photo, emerging as a vision perceived or realized by a combination of experiential quest

       immersion, persistent and thorough site exploration, aesthetic reflection, creative

       imagination or "seeing in the mind's eye," and perhaps the healthy frustration of a worthy

       challenge.t0 This virtual art installation or metaphorical "treasure"                       will remain, while
       natural conditions permit, fixed at the site. Given Defendant's art career, pursued after

e   Also, in the poem of 166 words, every   45rh   word       the 45th, 90ttr, and   l35f'-   reads as: ..walk down now.,,
                                                          -
            similar, popular visual ptrzzles with identification and visualization solutions include ,oWhere3
'o !|9_uaty                                                                                                    Waldo?.
ando'Magic Eye." Also, natural landscapes inspire representational art, mythical .eference,
                                                                                                 and navigational
reference, often in combination, and have for the whole span of humanhistory.

                                                                  l0
          Case 1:19-cv-01124-GBW-KK Document 9 Filed 12/20/19 Page 11 of 20




        completing military service, the visual and its contexts are congruent with Defendant,s

        life events, identity, and self-presentation. Landscapes inspire art. With the memoir

        containing the Polt drawing published in 2010 and the photo taken in 2018, the visual

        match "reverse engineers" the quest by connecting the art back to the landscape, proving

        that Defendant commissioned the Polt drawing before 2010 only after having visited the

        site of the photo for the clear purpose of creating the quest introduced in the memoir.ll


                Applicant has searched the small, closely bounded, wooded site, perhaps one acre

        in extent, including a waterlogged area of soft, peaty soil or a .,fen in the forest', again

        evoking Defendant's name, exhaustively with tools including a metal detector, finding

        nothing of tangible value. Applicant presumes Defendant to have concealed a box at the

        site only metaphorically and for any such box actually to have remained in Defendant,s

        secure custody elsewhere,12 culminating a series of integrated, devious choices by

        Defendant in structuring the quest in a way Applicant has shown to be substantially

        honest with respect to its clues and to Defendant's statements when properly interpreted;


        wisely avoidant of the foreseeable, significant risks and uncertainties inherent in actually

        abandoning a valuable box in the outdoors; and finally disentitling as a demanding test             of

        character or grit, requiring the solver (Applicant) to overcome an inevitable failure or

        baffling twist by Defendant's shrewd design just as and where the box might be expected

I   I
  Communication between Applicant and Polt's wife earlier in 2019 suggested that Polt was unaware of Defendant,s
secret purpose in commissioning Polt's drawing, or that Polt made the driwing based on instructions provided by
Defendant but disconnected from the quest context.

t: For.independent public confirmation that a box exists and an indication that it
                                                                                   may remain in Defendant's secure
custody               altogether elsewhere, away from the site of the visual see article quoting both author Doug
         -hidden
Preston and                                                             -
               an oddly anonymous "noted New Mexico archaeologist contacted for this riory" i"tto perhaps is
Defendant himself. Bumett, John; NPR, March 3, 2016, https:i/www:npr.org/20 I 6/01/ t :/,iOgg:zqSl/seeking-
adventure-and-gold-crack-this-poerr-and-head-outdoors; for a partial UiUliography ofpr.rton f"utr.ing archieology
see https ://santaf-eu,orkshops.com/instructors/24 I /

                                                        1l
              Case 1:19-cv-01124-GBW-KK Document 9 Filed 12/20/19 Page 12 of 20




            to be found       an intentionally inflicted adverse experience just as and where any
                          -
            tangible reward of quest success might seem most imminent.t3 Applicant presumes that

            the final line of the poem,     "I give you title to the gold,,, is literal,   suggesting that

            Defendant envisages not a self-validating outdoor box find but alternatively a voluntary

            transfer of box ownership by execution of a legal deed. Defendant thus would retain

            control of the questl4 and with it, inter alio, control of his autobiography as reportedly

            included among box contentsls and in which Defendant presumably has priority interest

            as a personal and literary legacy.




13
   Blumberg, Yoni; CNBC,April 18, 2018; Defendant: 'No one knows where that treasure chest is but me.,, (See
note 1l). httPs://www.cnbc.com/20 l8/04117lmillionaire-fbmest-fbnn-hid-treasure-in-the-rockies-and-left-a-
clue.htrn      I


t+ Both redundant emphasis on
                                control and refusal to abandon a valuable asset in remote woods might be reasonably
consistent with the character and life events of Defendant, a retired Air Force combat pilot once shJt
                                                                                                       down over
Laos, a wooded, mountainous land with which Applicant is familiar by work and travel but that most
                                                                                                       Americans
regard as remote. Referencing Chief Tarhe "the Crane" of the Wyandot as described above, duringih"
                                                                                                             Vi"tnu-   Wa1.
the American        military used_the Sikorsky CH-54 "Tarhe" heavy hilicopter or aerial crane to ielp ."".ou". downed
aircraft and pilots. For Defendant's service details, see https://supersabresociety.com/bioeraphl//f-enn-forrest/

    5.   G.lum, Julia; Money, June 17,2019, https://money.corn/uroney/longfbrm/theres-a-treasure-chest-worth-rnillions-
f
  Case 1:19-cv-01124-GBW-KK Document 9 Filed 12/20/19 Page 13 of 20




 II.     ARGUMENT

References below to decisions and precedents of other Federal circuits respectfully are
held to apply to the jurisprudence of the Tenth.


        A.      Applicant satisfies the Requirements for Intervention of Right

        Rule 24(a)(2) provides that upon timely application, anyone shall be permitted to

intervene in an action:

        when the applicant claims an interest relating to the property or
        transaction which is the subject of the action and the applicant is so
        situated that the disposition of the action may as a practical matter impair
        or impede the applicant's ability to protect that interest, unless the
        applicant's interest is adequately represented by existing parties.

Fox v. Tyson Foods, Inc.,519 F.3d 1298, 1302-03 (l lth cir. 2008) (quoting chiles u

Thornburgh, 865 F.2d 1197,     l2l3 (l lth Cir. 1989));   see also Stone   v. First (Jnion Corp.o

371F.3d 1305, 1308-09 (l lth Cir. 2004).

        Applicant's request for intervention satisfies the requirements of Rule 24(a)(2) for

intervention as of right. Applicant has a substantial legal interest in the subject matter of

the case because the claims of   Plaintifi by directly questioning Defendant's veraciry also

by extension question or cast doubt upon the veracity of, and undermine the possibly

significant tangible and intangible value of, the related work performed by Applicant, the

time and effiort invested, and the written and visual results, a portion of which also bears

registered Federal copyright. Applicant is timely in seeking to intervene, as the case is

still in its early stages, and its intervention will not disrupt the proceedings or prejudice

either party.




                                               t3
  Case 1:19-cv-01124-GBW-KK Document 9 Filed 12/20/19 Page 14 of 20




                   1.     Applicant's Motion to Intervene is Timely

          The Eleventh Circuit has identified several factors relevant to determining

 whether a request for intervention is timely:

             (l)   the length of time during which the proposed intervenor [applicant]
             knew or reasonably should have known of the interest in the case
             before moving to intervene; (2) the extent of prejudice to the existing
             parties as a result of the proposed intervenor's failure to move for
             intervention as soon as it knew or reasonably should have known of its
             interest; (3) the extent of prejudice to the proposed intervenor if the
             motion is denied; and (4) the existence of unusual circumstances
             militating either for or against a determination that their motion was
             timely.

 Georgia v. u.,s. Army corps of Engineers, 302 F.3d 1242, l25g         (l lth cir. 2002) (quoting

Chiles,865 F.2d at l2l3).

         The Supreme Court has emphasizedthat"[t]imeliness is to be determined from all

the circumstances." NAACP v. New York,4l3 U.S. 345, 366 (1973). The Eleventh Circuit

has also recognized that the requirement of timeliness 'omust have accommodating

flexibility toward both the court and the litigants if it is to be successfully employed to

regulate intervention in the interest   ofjustice.'   [J.5. Army Corps of Engineers, 302 F.3d at

1259 (citing McDonald v. E.J. Lavino      co.,   430 F.2d 1065, 1074 (5th   cir. 1970). In

Chiles v. Thornburgh, a motion to intervene was held to be timely when "filed only seven

months after [plaintiff] filed his original complaint, three months after the government


filed its motion   to dismiss, and before any discovery had begun." chiles, g65 F.2d at

l2l3;   see also Diaz v. Southern   Drilling Corp.,427 F.2d I I18, I 125-26 (5th Cir. l97o).

         Applying these factors to the instant case, Applicant's Motion is timely.

Discovery has not begun, litigation remains at an early stage, and intervention at this

                                                 t4
           Case 1:19-cv-01124-GBW-KK Document 9 Filed 12/20/19 Page 15 of 20




         point will not prejudice either party. Davis v. Southern Betl Tet. & Tet. Co., 149 F.R.D.

         666, 670 (S.D. Fla. 1993) (allowing intervention with the case "pending for more than

         two years, [and] discovery on the merits [not] completed,,).

                   Applicant and its interests will be prejudiced if its request for intervention is

         denied. Applicant's presentation of facts and evidence framing the issues of the action

        will benefit both parties and also the public safety interest as expressed by the Chief of

        the New Mexico State Police,t6 Gallatin County Sheriffin Montana who by far lead the

        state in search and rescue events,lT and Federal officials in yellowstone National park,rr

        judged by their public statements regarding quest dangers as evidenced by at least
                                                                                           four

        reported accidental outdoor deaths of quest participants.re



                             2-         Applicant has a Substantial Legal Interest in this Litigation

                   For an applicant's interest in the subject matter of the litigation to be cognizable

        under Rule 24(a)(2), it must be "direct, substantial and legally protectable.,, [J. s. Army

        Corps of Engineers, 302 F .3d at 1249 . See also Chiles,865 F.2d at 1212-13 (noting that

        the focus of a Rule 24 inquiry is "whether the intervenor has a legally protectable interest

        in the litigation"). The inquiry on this issue "is '[flexible, focusing on] the particular




to Oxford, Andrew; Santa Fe New Mexican,
                                              June 19, 2017 https://www.santafenewmerican.cominews/local            news/
state-police-chief-to-t-enn-stop-this-nonsense/article_81424a8c-6282-5590-ad92-5a2a966e477lhtnrl

r7   MTN News; KBZK, Bozeman, Mont.; June 18,2019 https://kbzk.com/news/crinre-courts/2019/06/tg/gallatin-
c   ou ntr--sheri f1'-add resse s-fomest-f'enn -treasure-   h   unters/
r8 Wamsley, Laurel; NPR, February 20,                                                               g/02l20/5g7427220l
                                              2018 htrps://www.npr.ore/sections/thetwo-way/20   t
search-fbr-buried-treasure-l inked-to-i l I inoi s-rnan-s-death-at-),el        ktwstonl
ts Roberts, Michael; Westword, February 23,2018 https://www.westword.com/news/fbrrest-fbnn-treasure-deaths-
victinr s-ex-wif'e-says-six-have-died- I 00 I 95 I 8

                                                                          l5
  Case 1:19-cv-01124-GBW-KK Document 9 Filed 12/20/19 Page 16 of 20




facts and circumstances [ofl each [motion to intervene].,,, Chiles,g65 F.2d at       l2l4
(quoting united states v. Perry county Bd. of Educ.,567 F.2d277,27g (5th cir. l97g).

        Applicant has a legally protectable interest in this litigation. That interest

manifests, inter alia, as a registered Federal copyright and any future value deriving from

publication of the solution or recognition as having sorved the quest, whether in

conjunction with or independently of Defendant's role in determining such value. Thus,

Applicant's interest in the pending litigation merits intervention as of right.


                 3.      The Disposition of the Instant Litigation May Impair
                         Applicant's Ability to Protect Its Interest

        Applicant's ability to protect its substantial legal interest would be impaired

absent intervention. Unfavorable disposition or even unfavorable proceeding of this case

may impair the value of the work ofApplicant. The outcome of this case could implicate

stare decisis concerns warranting intervention. see stone,37l F.3d at 1309-10

(recognizing that potential for a negative stare decisis effect "may supply that practical

disadvantage which warrants intervention of      right"). (citing Chiles,865 F.2d at l2l4).


                4.       The Existing Parties Do Not Adequately Represent Applicant,s
                         Interests

       The fourth and final element to justify intervention of right is inadequate

representation ofApplicant's interest by existing parties to the litigation. This element is

satisfied if Applicant "shows that representation of his interest 'may be' inadequate.',

Chiles,865 F.2d at    l2l4 (citing Trbovich   v. United Mine Workers of America,4g4 U.S.

528, 538 n.   l0 (1972)). The burden   on Applicant to show that existing parties cannot


                                                t6
  Case 1:19-cv-01124-GBW-KK Document 9 Filed 12/20/19 Page 17 of 20




adequately represent its interest is "minimal   ." stone,37l   F.3d   l3l l; u.s. Army corps of
Engineers,302 F.3d at 1259 (citing Trbovich,404 u.s. at 53g n. l0). Any doubt

conceming the propriety of allowing intervention should resolve favor ofApplicant

because it allows the court to resolve all related disputes in a single action. Lloyd    v.


AlabamaDepIofcorrections,lT6F.3d1336,r34l(llthcir. 1999);Federalsav.and

Loan Ins. Corp. v. Falls Chase Special Taxing Dist, 983 F.2d      2ll,216 (1lth Cir.     1993).

        In this case, Defendant and Applicant may agree about facts but conflict regarding

a secrecy or transparency interest in   truthful information of credible and evidentiary

quality exposing the quest solution. Because Plaintiffchallenges the veracity of the quest

and thus the value of Applicant's work, and because Applicant created unique visual and


other documentary proof of solving the quest, Applicant's open presentation of the visual

solution herein, plus documentation envisaged to be presented in discovery on the merits,

refutes claims of Plaintiffin a substantively different, more plain and direct, more

compelling, more specific, more detailed, less vague, and more comprehensively

conclusive way than Defendant may choose to express. Applicant cannot predict how

Defendant, a public person with both a cultivated image and an ingrained habit      of
inscrutability even while truthful, might respond, or what course the case might take.

Particularly where aparty, having crafted a calculated reputation for cryptic or elliptical

pronouncements by elaborate construction and art spanning a decade, is named as

Defendant, only timely intervention and clarity secure the unique interests ofApplicant.




                                              l7
  Case 1:19-cv-01124-GBW-KK Document 9 Filed 12/20/19 Page 18 of 20




        B.      Applicant Meets the Requirements for permissive Intervention

        Rule 24(b) provides an alternative basis for Applicant's intervention in this action.

Rule 24(b) states:

        Upon timely application anyone may be permitted to intervene in                an
        action ...when an applicant's claim or defense and the main action have a
        question of law or fact in common. t...] [n exercising its discretion the
        court shall consider whether the intervention              will   unduly delay or
        prejudice the adjudication of the rights of the original parties.

The Eleventh Circuit has established a two-part test to guide the Court's discretion as to

whether a patty may intervene pursuant to Rule 2a$): the applicant must show that             ..(
                                                                                                    I   )

his application to intervene is timely; and (2) his claim or defense and the main action

have a question of law or fact in common." Chiles,865 F.2d          at l2l3 (citing Sellers   v.


United States, 7 09 F.2d I 469, I 47   I   (II   th Cir. I 983).

        As discussed above, Applicant's application for intervention in this litigation is

timely and would neither unduly delay the proceedings nor prejudice the rights of the

original parties. Additionally, Applicant's claims and evidence share common questions

of fact with claims of Plaintiffand matters with which Defendant has associated publicly

and consistently. Accordingly, Applicant meets the requirements for permissive

intervention.




                                                     l8
          Case 1:19-cv-01124-GBW-KK Document 9 Filed 12/20/19 Page 19 of 20




        III.     CONCLUSION

                 For the foregoing reasons20 the Court should grant Applicant's Rule 24 Motion
                                                                                               to

        intervene (i) as a matter of right pursuant to Rule za@)e) or, in the alternative,           (ii)
        permissively pursuant to Rule 24(b).




            Dated: December 18, 2019


                                                            Respectfu   lly submitted,

                                                            BRIAN ERSKINE




                                                            1338 Sabatina Street
                                                            Prescott, Arizona 86301 -7 402
                                                            (e49) 424-4294
                                                            kattigara@gmail.com




zo   And with this elaborately lengthy, discursive Motion "having grown as it has gone" (New Mexico). See
                                                                                                          note 5.

                                                          t9
Case 1:19-cv-01124-GBW-KK Document 9 Filed 12/20/19 Page 20 of 20




                       CERTIFICATE OF CONFERENCE

     I hereby certifu that pursuant to Local Rule 7.1(a) and as detailed above, I have
 communicated with both Plaintiffand Defendant by various means including email,
 tracked postal mail, mobile text message, and phone, at various times between
 December 6 and December 16, 2019, conceming the foregoing. Plaintiffopposes this
 Motion. Defendant referred or deferred response to Defendant,s counsel.




                                                   1338 Sabatina Street
                                                  Prescott, Arizona 86301 -7 402
                                                  (e4e) 424-4294
                                                  kattigara@gmail.com


                          CERTIFICATE OF SERVICE

      I hereby certify that on December 18,2019, a true and correct copy of the
 foregoing has been served by the Notice of Electronic Filing, and was electronically
 filed with the Clerk of the court via the CM/ECF system. Also on the same date, a
 true and correct copy of the foregoing has been served by certified mail to plaintiff
 and Defendant at the addresses found on the form filed to initiate the action.




                                                  1338 Sabatina Street
                                                  Prescott, Arizona 86301 -7 402
                                                  (e49) 424-4294
                                                  kattigara@gmail.com




                                         20
